FULL TEXT.
BY THE COURT.
This is a divorce and alimony case. It appears that prior to the filing of the divorce petition a written agreement had been entered into between the parties as to the alimony and providing for an additional allowance to the wife for the support of their minor daughter. After the filing of the petition in divorce this agreement was embodied in a journal entry in which the allowance to the wife for the support of the minor child was made an order of court. Subsequently there was a decree for divorce which did not cover the subject of alimony. In this situation the former decree in respect to alimony would still be in force. Seveial applications for contempt were filed at different times against the plaintiff in error to enforce payment of the amount allowed to the wife for the support of the minor child. Some of these applications resulted in a modification of the order in respect to the payment of the amount to the plaintiff for the support of the said child. Finally, however, on June 4, 1925, the court below overruled the motion of the defendant below for a further modification of the order in respect to said payments and found the defendant guilty of contempt. From that order error is prosecuted to this court. There is no bill of exceptions taken on the final hearing. The only question which the court can therefore consider is as to the jurisdiction of the court under the record in the case to adjudge the defendant below guilty of contempt.
When the amount agreed upon by the plaintiff and defendant was embodied in an order of the court we are of opinion that it became an order for the payment of alimony and would be a proper subject for enforcement in a contempt proceedings. We are therefore of opinion that the court below had jurisdiction *39and that there is no error appearing upon the record which, would justify this court m disturbing the judgment and decree of June- 4, l925- , .. TT
, .. TT (Allread, Fernadmg and Kunkle, JJ., concurring.)